Citation Nr: 0211712	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected right great 
toe disability.  

2. Entitlement to service connection for a left foot 
disorder, including as secondary to a service-connected 
right great toe disability.

3. Entitlement to a compensable rating for residuals of a 
right great toe fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from September 1946 to August 
1949 and from January 1950 to September 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which continued a 
noncompensable evaluation for service-connected residuals of 
a right great toe fracture.  A notice of disagreement was 
received in August 1999; a statement of the case was issued 
in November 1999; and a substantive appeal was received in 
December 1999.  

The veteran has also perfected an appeal of the June 1999 
rating decision's denials of service connection for lumbar 
spine pain and left foot pain, both as secondary to the 
service-connected right great toe disability.  The veteran 
filed a notice of disagreement in August 1999 and a statement 
of the case was issued in May 2000.  A VA Form 9, substantive 
appeal, was received, but is undated and no received date is 
stamped on it.  Based on its placement in the file, it is 
assumed this document was received between May 9 and May 31, 
2000, and is, thus, timely.  

The veteran requested a hearing before an RO hearing officer.  
Hearings were scheduled in July 2000, August 2000, and in 
January 2001.  The veteran reported for the January 2001 
hearing, and agreed to an informal conference in lieu of the 
requested hearing.  The record contains the conference report 
from the Decision Review Officer.  

In December 2001, the veteran notified the RO that he wished 
priority processing of his claims as terminal bone cancer had 
been diagnosed.  A Motion to Advance on Docket was received 
by the Board from the veteran's representative in August 
2002.  The motion included the March 2002 letter from a VA 
physician noting that the veteran had been diagnosed with 
multiple myeloma (cancer of the bone marrow) and had a life 
expectancy of less than six months.  This motion is deemed 
moot, as the Board is now considering of the claim.  
The Board will make every attempt to expedite the claim and 
to provide a final decision, in recognition of the veteran's 
terminal condition.  

The Board notes that the veteran's January 1999 claim 
included a claim for a right foot disorder (aside from the 
service-connected residuals of a right great toe fracture).  
Further, in his August 1999 notice of disagreement, the 
veteran stated he had right foot pain related to his service-
connected right great toe fracture.  This claim has not yet 
been adjudicated by the RO.  Therefore, despite the veteran's 
serious health condition, the Board does not have 
jurisdiction to consider the claim.  The claim for service 
connection for a right foot disorder other than right great 
toe disability, including as secondary to the service-
connected right great toe disability, is referred to the RO 
for adjudication and development as necessary.  


FINDINGS OF FACT

1. The veteran's low back disability, diagnosed as 
degenerative joint disease and degenerative disk disease 
from L3-S1, was not manifested in service (and arthritis 
of the low back was not manifested in the first 
postservice year); is not shown to be related to service; 
and is not shown to have been caused by, or to have 
increased in severity due to, his service-connected right 
great toe disability.  

2. Any left foot disorder present is not shown to be related 
to the veteran's active service or to his service 
connected right great toe disability.

3. Residuals of right great toe fracture are manifested by 
normal range of motion and complaints of pain with 
standing or walking for long periods; moderate foot 
disability is not shown.  



CONCLUSIONS OF LAW

1. Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).

2. Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2001).

3. A compensable rating for residuals of a right great toe 
fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.31, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA applies in 
the instant case.  See VAOPGCPREC 11-2000.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private treatment records, statements from the veteran and a 
VA examination.  

It is noted that the veteran's service medical records do not 
appear to be complete - in that there are no records from the 
veteran's service from February 1954 to September 1960.  
Attempts have been made to obtain these records from the 
National Personnel Records Center (NPRC) and specific service 
facility.  These attempts have been unsuccessful.  It is also 
noted that the service medical records that have been 
obtained appear to have been singed and water damaged, quite 
possibly in the 1973 fire at the NPRC.  The Board is aware 
that when complete service medical records are unavailable, 
the obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  It is noted that the undated NPRC response to the 
February 2001 request indicated that Army records were 
available, but no Air Force records.  The veteran's DD Forms 
214 and WD AGO indicate that he had service with the Army 
from 1946 to 1949, and with the Air Force from 1950 to 1960.  
This response, then, reveals that the missing service medical 
records from 1954 to 1960 are not available, as these would 
be Air Force service records.  Service medical records for 
the period prior to 1954, including the veteran's service in 
the Army have been received and reviewed.  The analysis of 
the veteran's claim was undertaken with the heightened duties 
and obligations, considering the missing records, in mind.  
Under the circumstances of the instant appeal, no further 
action to assist the veteran with the claims is necessary. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
establishing entitlement to service-connection and to an 
increased rating for the service-connected right great toe 
disability. Discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
veteran was specifically provided with notice of the 
provisions of the VCAA in January 2001, including notice of 
what evidence he needed to submit and what actions VA 
would take to assist him.  Further, the veteran was provided 
with notice of the implementing regulations in the March 2002 
supplemental statement of the case.  The Board therefore 
finds that the notice requirements of the VCAA and 
implementing regulations are met.  

The veteran is not prejudiced by the Board's consideration of 
his claims based on the current record.  Under the 
circumstances of this case, where there has been substantial 
compliance with the VCAA and the implementing regulations, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II. Factual Background

The veteran's service medical records note that the medial 
aspect of his left foot was pierced in January 1943 or 48 
(the year is somewhat obscured), when he stepped on a board 
with a nail.  A tetanus shot was administered.  A backache 
was noted in May 1950.  In October 1953, the veteran cut his 
foot in a sack loader machine, removing the toenail and 
fracturing the right great toe.  X-ray of the right foot and 
ankle in October 1953 noted no evidence of fracture or 
dislocation of the right ankle.  Two fractures of the right 
great toe were noted with minimal separation between the 
fracture fragments.  Follow-up care for the right great toe 
was noted through November 1953.  A "discharge and 
reenlistment" examination in January 1954 noted no 
abnormalities of the spine or lower extremities.  
No complications or sequelae of the right great toe fracture 
in October 1953 were reported.  

In October 1976, the veteran filed an original claim for 
service connection for a right foot injury, noting fracture 
to the large toe and two other toes and a severe right ankle 
sprain in October 1953.  By rating decision in January 1977, 
service connection for residuals of a right great toe 
fracture was granted with a noncompensable evaluation, 
effective from October 19, 1976.  In a claim, received in 
August 1977, the veteran reported that he injured his back at 
work.  

The veteran received private chiropractic treatment for his 
low back from April 1996 to January 2001.  Although he was 
seen regularly for other problems, VA treatment records from 
August 1978 to March 1989 are silent for complaints of back 
or foot pain.  Back pain with a diagnosis of arthralgia was 
reported in March 1989.  The veteran was seen for an ingrown 
left great toenail in March 1989.  In May 1990, the veteran 
was seen for a painful right foot after dropping a truck rim 
on the foot.  A small amount of bruising and swelling was 
noted, but digit range of motion was normal, and status post 
contusion of the right foot was diagnosed.  The veteran 
complained of back and left ankle pain in August 1990 and of 
back and left hip pain in February 1992 after lifting heavy 
weights.  X-ray in March 1992 showed lumbosacral distal 
spondylosis and discogenic disease at L5-S1.  

VA outpatient treatment record in June 1993 noted complaints 
of "leg length problems" in the right leg with aching and 
hurting in the right foot with prolonged standing or walking.  
It was noted that a 1990 X-ray showed os calcis spur.  
In June 1994, a recent injury to the right foot, with acute 
fracture and laceration of the toe was noted, following a 30 
pound armature being dropped on the right foot.  In December 
1995, the veteran was seen on an orthopedic consult, but 
indicated that he did not have any problems that needed to be 
seen by an orthopedist.  

At treatment in November 1998, a report of the veteran's 
service-connected injury to the right foot was taken, noting 
that the veteran's foot was caught in a pack loader and he 
flipped over in the air with "broke toe, + ? back."  The 
veteran reported that he saw a chiropractor on a regular 
basis for adjustments due to pain in his hips and spine.  In 
June 1999, the veteran complained of severe back and right 
leg pain and an assessment of lumbar disc syndrome was 
provided.  In November 2000, the veteran reported mid lumbar 
pain with radiation to both sides.  It was noted that X-ray 
in February 1999 showed disc disease at L3-L5 (severe at L5-
S1).  An assessment of chronic lower back pain was provided.  

In January 1999, the veteran filed a claim for service 
connection for right foot, left foot and spine disabilities.  
In a statement received with the claim, he stated that his 
right and left foot disabilities were the result of an 
accident in the fall of 1953.  He reported increased pain in 
the right and left foot and indicated that compensating for 
this pain caused his back to go out continually.  

On VA examination in February 1999, the examiner noted that 
no claims file was available.  The veteran reported that his 
right great toe hurt at times, specifically when he was on 
his feet for too long.  He stated that the pain was sharp and 
intermittent.  He reported that his left foot hurt in the 
arch area at times, but not too often.  Physical examination 
of the right great toe revealed no erythema, no effusion, no 
joint line tenderness, but warmth to the touch.  Range of 
motion of the great toe was adequate and within normal 
limits.  Examination of the left foot revealed some 
tenderness along the arch of the foot and the foot was warm 
to the touch.  Gait was symmetric without limp.  The examiner 
provided tentative diagnoses of history of right great toe 
fracture and history of left foot pain.  Following X-ray 
examination of the right foot, which revealed minimal 
spurring of the Achilles tendon insertion, the examiner 
provided a final diagnosis of history of right great toe 
fracture secondary to trauma.  Following X-ray of the left 
foot, which was normal, the examiner provided a final 
diagnosis of history of left foot pain of undetermined 
etiology.  The examiner stated that the veteran's left foot 
pain was not related to the service-connected right great toe 
fracture, and could represent very early degenerative joint 
disease.

The veteran stated that his back "goes out of whack" at 
times with sharp intermittent pain, and he had been seeing a 
chiropractor.  Physical examination showed full active range 
of motion with normal curvature of the spine.  The examiner 
provided a tentative diagnosis of lumbar spine pain.  
Following X-ray examination, the examiner provided a final 
diagnosis of degenerative joint disease of the lumbosacral 
spine at L3-4, L4-5, and L5-S1.  The examiner stated that the 
veteran's spine condition was not related to the service-
connected right great toe fracture.  

In his VA Form 9, substantive appeal, received in May 2000, 
the veteran reported that he was loading rice bags onto a 
truck in 1953, when his right foot was caught in the sack 
loader.  He stated that he was picked up and flipped over 
three times and indicated that this caused his back pain.  He 
stated that his right foot condition and back pain cause him 
to favor his left foot and led to the left foot condition.  

By letter, dated in June 2000, T.H. Lawson, D.C. stated that 
the veteran had been seen periodically since 1975.  Dr. 
Lawson provided a history of injuries when the veteran caught 
his foot in a sack loader and was thrown through the air, 
injuring his legs and low back years ago.  The veteran had 
complained of pain in his low back since the 1970s.  Dr. 
Lawson stated that the type of injury was consistent with the 
back problems that the veteran had.  

In a letter, received in March 2001, the veteran's ex-spouse 
stated that she was married to the veteran from 1953 to 1974.  
She reported that the veteran was injured after being flipped 
three times in the air by the conveyor and landed on two 
sacks of rice.  The veteran's right foot was "mangled" and 
his leg, hip and back were thrown out of alignment.  The 
veteran's ex-spouse indicated that he began to have 
difficulties with his back, hip, leg and foot while stationed 
in Charleston and having to walk with a heavy tool box to his 
duty station.  She reported that his foot and leg would be 
horribly swollen when he came home.  She noted that sometime 
between 1964 and 1967 the veteran saw a chiropractor, who 
told him that his right leg was one-inch longer than the 
left.  

III. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as arthritis, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule 
is inapplicable when the Board finds that a preponderance of 
the evidence is against a particular claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

Low Back Disorder

The veteran's service medical records note only a single 
complaint of back pain in May 1950.  The remaining service 
medical records note no follow-up care and no further 
complaints, and the veteran's reenlistment examination in 
January 1954 reported no abnormalities of the spine.  The May 
1950 complaint appears to have been acute and transitory and 
to have resolved.  Although no service medical records are 
available from 1954-1960, the veteran does not report any 
injury during that period and attributes his back condition 
to the October 1953 incident, in which his right great toe 
was fractured.  The records note no complaints or diagnoses 
of any back pain or pathology at that time.  

The first post service report of treatment for back pain of 
record was in 1989, when the veteran reported back pain 
during VA treatment.  Dr. Lawson reported that he began 
treating the veteran for back pain in 1975, but provided 
records noting treatment for back pain beginning in 1996.  In 
any case, Dr. Lawson did not begin treating the veteran until 
15 years after discharge from service and more than 20 years 
after the injury to the veteran's right great toe during 
service.  Further, it is noted that the veteran reported an 
on-the-job injury prior to August 1977, in a claim filed with 
VA at that time.  The veteran does have a current low back 
disability, diagnosed as degenerative joint disease and 
degenerative disk disease from L3-S1.  

The Board finds that the evidence preponderates against a 
finding that the veteran's current low back disability is 
related to his active military service or was caused or 
aggravated by his service-connected right great toe 
disability.  Dr. Lawson provided an opinion that the 
veteran's back problems were consistent with the injury 
sustained during service, noting that the veteran had back 
pain since the 1970s.  The Board notes that there is no 
indication that Dr. Lawson reviewed the veteran's service 
medical records and it must be concluded that the history of 
injury during service was provided by the veteran.  The 
service medical records note no complaints of back pain at 
the time of the right great toe injury.  The Board gives more 
weight to the contemporaneous report (or lack thereof) than 
the veteran's later history of injury, provided 20 years 
after the alleged injury.  Dr. Lawson did not begin treating 
the veteran until (by earliest report) 1975 - 15 years after 
the veteran was discharged from service and approximately the 
time that the veteran reported sustaining an on-the-job 
injury.  Further, although the veteran and Dr. Lawson note 
complaints of back pain since the 1970s, VA treatment records 
are silent for complaints of back pain until March 1989.  The 
veteran's spouse reported that the veteran complained of back 
pain during service (in the period for which service medical 
records are not available).  However, again, the veteran did 
not seek treatment for this condition for many years after 
service.  The veteran was treated after March 1989 only 
intermittently, sometimes following acute injuries.  The 
Board finds that the overall medical evidence is in 
opposition to the conclusion of Dr. Lawson, based on an 
unsupported history of injury provided by the veteran.  

As arthritis of the low back was not manifested in the first 
postservice year, presumptive service connection for such 
disability is not warranted.  The VA examiner in February 
1999 concluded that the veteran's spine condition was not 
related to the service-connected condition.  The record 
contains no medical opinion to the contrary.  The veteran and 
his spouse are not competent to provide an opinion relating a 
current disability to a specific incident in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence of record preponderates against a finding that the 
veteran's low back disability is related to his right great 
toe disability, and secondary service connection is not 
warranted.  

Left Foot Disorder

The veteran's service medical records note no complaints or 
diagnoses of any left foot pain or pathology.  The treatment 
records concerning the October 1953 incident, wherein the 
veteran fractured his right great toe, make no mention of 
complaints of left foot pain.  

The record contains no current diagnosis of a left foot 
disability.  The VA outpatient treatment records note 
complaints only of left ankle pain, and no diagnosis of a 
left foot condition (except a left ingrown toenail).  The VA 
examiner provided a diagnosis of history of left foot pain of 
questionable etiology.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed 259 F.3d 1356, 1363 
(Fed. Cir. 2001) (The Federal Circuit dismissed due to 
preclusion by statute from reviewing the factual 
determinations of the Board.  The Federal Circuit noted that 
it did not need to reach the issue of whether pain was a 
recognizable disability, as there was no evidence of any 
incident in service that was related to the current neck 
pain.)  A claim for service connection for a disability must 
be accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Assuming, arguendo, that the statement of the VA examiner 
noting possible early degenerative joint disease of the left 
foot establishes a diagnosed disability, the examiner went on 
to state that such was not related to the veteran's service-
connected right great toe disability.  The first notation of 
any left foot pathology - an ingrown toenail - was in March 
1989, 28 years after the veteran was discharged from service.  
The evidence preponderates against a finding that any current 
left foot pathology was incurred during service or is related 
to the veteran's service-connected right great toe 
disability.  

The veteran's representative notes a "record" that 
indicated that the leg length discrepancy, noted in post-
service records, contributed to the veteran's left foot 
disorder.  There is no competent (medical) evidence 
supporting this contention. 

Increased Rating for Service-Connected Right Great Toe 
Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The Board finds that, although 
there is no specific diagnostic code for residuals of 
fracture to the great toe, the functions affected, anatomical 
localization and symptomatology are closely analogous to the 
manifestations of other foot injuries under Diagnostic Code 
5284.  See 38 C.F.R. § 4.20.  Other foot injuries are 
evaluated at 30 percent if severe, 20 percent if moderately 
severe, and 10 percent if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  When the Schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements of a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

It is noted that the VA outpatient treatment records from 
1978 to 2000 note only three complaints of right foot pain, 
two of which occurred after intercurrent injuries, a heavy 
object being dropped on the foot.  The VA examination in 
February 1999 noted range of motion of the right great toe 
within normal limits, with no erythema, tenderness, or 
effusion.  The veteran reported that the foot was painful 
upon standing or walking for a long time.  The Board finds 
that the evidence preponderates against a finding of a 
moderate disability of the right foot due to residuals of the 
right great toe fracture.  Overall, it does not appear that 
the right great toe disability causes much limitation to the 
veteran (excepting other right lower extremity complaints, 
for which service connection has not been established).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  There is no evidence that the right 
great toe disability causes marked interference with 
employment or requires frequent periods of hospitalization.  
In the absence of such factors showing that application of 
the regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for a low back disorder is denied.

Service connection for a left foot disorder is denied.

A compensable rating for residuals of a right great toe 
fracture is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

